Citation Nr: 1626449	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  11-06 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbosacral disability.

2.  Entitlement to service connection for a gastrointestinal disability, including hiatal hernia and gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for pelvic inflammatory disease (PID).

4.  Entitlement to service connection for an abdominal scar as a residual of a tubal ligation.

5.  Entitlement to service connection for a right knee disability.

6.  Entitlement to service connection for right and left Achilles tendon disabilities.

7.  Entitlement to service connection for a right ankle disability.

8.  Entitlement to service connection for sleep apnea.

9.  Entitlement to service connection for temporomandibular joint disorder (TMJ).

10.  Entitlement to an effective date earlier than January 9, 2014 for the grant of a 50 percent rating for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from December 1978 to September 1984.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, and September 2013 and September and November 2014 rating decisions of the VA RO in Baltimore, Maryland.  Jurisdiction of this case is with the Baltimore RO.

In August 2010, the Veteran testified during a hearing before a decision review officer at the RO.  In March 2016, she testified during a hearing before the undersigned that was conducted at the Board's office in Washington, D.C.  Transcripts of the hearings are of record.

The March 2009 rating decision, in pertinent part, denied service connection for a hiatal hernia, migraine headaches, PID, and a tubal ligation scar.

An October 2011 rating decision granted service connection for migraine headaches, that were assigned an initial 30 percent rating from July 31, 2008.  This action represents a full grant as to the Veteran's claim.

The September 2013 rating decision, in pertinent part, denied service connection for right knee and ankle and left and right Achilles tendon disabilities and declined to reopen a previously denied claim for service connection for a lumbosacral disorder.

The September 2014 rating decision, in pertinent part, granted a 50 percent rating for migraine headaches from January 9, 2014.

The November 2014 rating decision denied service connection for sleep apnea and TMJ.

The issue of a rating in excess of 50 percent for migraine headaches, including on an extra schedular basis, has been raised by the record during the March 2016 Board hearing, see hearing transcript pages at 22-27, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of whether new and material evidence was received to reopen the claim for service connection for a lumbosacral disability, and service connection for right knee and ankle and left and right Achilles tendon disabilities, sleep apnea, TMJ, and a gastrointestinal disability, and an effective date earlier than January 9, 2014 for the grant of a 50 percent rating for migraine headaches, are addressed in the REMAND portion of the decision below and are  REMANDED to the AOJ.


FINDINGS OF FACT

1.  The weight of the evidence shows that a current PID disability is the result of a disease or injury in active military service.

2.  The weight of the evidence shows that a current post-operative tubal ligation scar is a result of a disease or injury in active military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a PID disability have been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303 (2015).

2.  The criteria for a post-operative tubal ligation scar have been met.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

When a veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt rule is a unique standard of proof, and "the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert, 1 Vet. App. at 54).

Legal Criteria

A veteran is entitled to compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

To establish service connection, evidence must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Certain chronic diseases may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Service connection may be established by showing continuity of symptomatology for chronic diseases specifically listed at 38 C.F.R. § 3.309(a). 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A layperson is competent to report on the onset and continuity of her current symptomatology.  See 38 C.F.R. § 3.159(a) (2015); see also Layno v. Brown, 6 Vet. App. 465, 470 (1994).

1. PID

Contentions

The Veteran contends that she has PID that had its onset during active service.  She has had intermittent flare-ups of the disorder that required medical treatment since her discharge from active service.  See Board hearing transcript at pages 4-8.  After service, she did not have health insurance until 1985 or 1986.  Id. at 20.

Analysis

Service treatment records show that, in April and May 1980, the Veteran was hospitalized, underwent laparoscopic surgery, and diagnosed with mild chronic PID (4/21/16 Medical Treatment Record-Government Facility, pps. 1, 2, 4).  She was hospitalized again in November 1982, underwent another laparoscopic procedure, and diagnosed with chronic PID.  Id. at 7.

The post service medical evidence describes repeated treatment for PID (7/7/10 VBMS Medical Treatment Record Non-Government Facility, pps. 10, 12, 13-14, 54).

In September 2008, a VA examiner noted the Veteran's history of being diagnosed with PID since 1982.  She denied a history of urinary tract infection, and had no heavy or irregular bleeding, vaginal discharge, pelvic pain, or fevers.  She did not have urinary incontinence and was not receiving treatment for her condition.  The examiner reported that there was no pathology to render a diagnosis.

In May 2016, L.R., M.D., a treating physician, reviewed the Veteran's service treatment records from 1980 to 1984 (5/31/16 Medical Treatment Record-Government Facility, p. 4).  According to Dr. L.R., despite the two surgeries and multiple treatments with antibiotics, the Veteran continued to have recurrent lower abdominal pain-and pelvic pain during the next few years in the military per records extending to 1984.  The physician's medical practice first treated the Veteran in 2009.  Dr. L.R. first saw the Veteran in April 2016.  Prior to that office visit, the Veteran "continued to have lower abdominal pain that has been diagnosed as pelvic inflammatory disease despite multiple tests, including negative cultures."  The Veteran continued to undergo diagnostic workup.

The Veteran has provided competent statements of continuous PID symptoms since active service.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). Her statements in this regard are consistent with the circumstances of her service and the reports she continuously provided physicians from whom she sought treatment for PID symptoms.

Although the Veteran evidently did not seek treatment for her PID immediately after service, the absence of documented complaints is not dispositive.  In general, the Board may not rely on the absence of evidence as substantive negative evidence, the exception being when there is an evidentiary basis establishing that a fact in question would ordinarily have been recorded in the document or documents in question.  See Horn v. Shinseki, 25 Vet. App. 231, 239 & n. 7 (2012).

The Veteran has made consistent statements during the appeal regarding PID symptoms since service.

The September 2008 VA examiner found no pathology upon which to render a diagnosis.  The Veteran noted at her hearing before the undersigned that the symptoms wax and wane, and that she is not symptomatic every day.

In April 2016, Dr. L.R. noted that after service the Veteran continued to have recurrent lower abdominal pain diagnosed as PID, and essentially offered a statement that associated the Veteran's PID with her symptoms in service, with reasons to support that conclusion.  Nieves-Rodriguez v. Peake, 22 Vet App 295, 304 (2008).

In sum, the weight of the evidence reflects that the Veteran was treated for chronic PID in active service and has a PID disorder.  The most probative medical evidence of record supports the continuity of the disorder since active service.  For these reasons, the criteria for service connection for the current PID disability have been met.  38 U.S.C.A. § 1131, 5107(b); 38 C.F.R. § 3.303.  Gilbert.

2. Tubal Ligation Scar

Contentions

The Veteran contends that she had a tubal ligation in service at Langley Hospital in 1981.  See Board hearing transcript at page 9.  Her residual abdominal scar itched and developed a keloid.  Id. at 10.  Without health insurance, she used over the counter cortisone cream to treat it.  Id. at 9 and 11.

Service treatment records, dated in April 1981, show that the Veteran underwent an elective sterilization by laparoscopic bilateral tubal cauterization (6/25/14 VBMS Medical Treatment Record-Government Facility, p. 14).  A July 1981 clinical record from USAF Hospital Langley notes that her present method of birth control was "Tube t", an apparent reference to a tubal ligation (6/25/14 VBMS Medical Treatment Record-Government Facility, p.12).  On a Report of Medical History, completed in June 1984 when she was examined for separation, the Veteran stated that she had a tubal ligation performed at Langley Hospital in 1981 (5/13/14 VBMS Medical Treatment Record-Government Facility, p. 6).  

The post-service medical evidence includes the September 2008 VA examination report in which the examiner noted the Veteran's history of being diagnosed with tubal ligation with post-operative scar tissue.  She reported that her scar hurt.  On examination of her abdomen, there was minimal tenderness over the tubal ligation scar.  The diagnosis was post-operative tubal ligation scar.  

In an addendum, the examiner noted that the Veteran's scar was located on her umbilicus and measured 1 centimeter (cm) by 0 3 cm.  The scar had minimal keloid, hypo/hyperpigmentation, and a slight abnormal texture, with no disfigurement, ulceration, adherence, instability inflammation, edema, or tissue loss.

Here, the evidence shows the Veteran underwent a tubal ligation in service.  She testified that her scar itched and developed a keloid.  The September 2008 VA examiner reported minimal tenderness over the postoperative tubal ligation scar on her umbilicus, that had a minimal keloid.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for the post-operative tubal ligation scar have been met.  38 U.S.C.A. § 1131, 5107(b); 38 C.F.R. § 3.303.  Gilbert.


ORDER

Service connection for pelvic inflammatory disease is granted.

Service connection for a post-operative tubal ligation scar is granted



REMAND

With respect to the claims remaining on appeal, additional development is required.

Regarding the gastrointestinal claim, the Veteran testified that she had acid reflux as a child that was corrected and aggravated in service.  See Board hearing transcript at page 15.  In service, she constantly felt as if there was something in her throat, her voice was hoarse, and she had pain up and around her breastbones, stomach pain, and acid reflux.  Id. at 16.  After service, she self-medicated and did not have health insurance until 1985 or 1986.  Id. at 20.

Service treatment records show that, in July 1982, the Veteran complained of vomiting, dizziness, and diarrhea (7/7/10 VBMS Medical Treatment Record-Government Facility, p. 10).  In February 1984, she complained of low abdominal pain and, in April 1984, she had dizziness, vomiting, stomach pain and cramping, and diarrhea, diagnosed as "gastro" for which she was hospitalized (12/9/14 VBMS STR Medical, pp. 66, 68, 89, 101).  On her June 1984 Report of Medical History, the Veteran denied having frequent indigestion and a gastrointestinal abnormality was not noted on examination (12/9/14 VBMS STR Medical, pp. 32, 34; 5/13/14 VBMS Medical Treatment Record-Government Facility, p. 5; 9/30/13 VBMS Medical Treatment Record Government Facility, p. 6).

Post-service medical evidence includes records of gastroenterology treatment since June 2001, when a history of dysphagia that began in February 2001 was reported (10/6/08 VBMS Medical Treatment Record Non Government Facility, p. 6).  Results of an esophagogastroduodenoscopy (EGD) performed in June 2001 include gastritis (10/6/08 VBMS Medical Treatment Record Non Government Facility, p. 1).  In September 2002, a need to rule of relapse helicobacter versus GERD was assessed (10/6/08 VBMS Medical Treatment Record Non Government Facility, p. 5).  In August 2003, recurrent reflux was reported (7/10/10 VBMS Medical Treatment Record Non Government Facility, p. 27).

The September 2008 VA examiner reported that the Veteran was diagnosed with a hiatal hernia in 1982.  The examiner diagnosed a hiatal hernia but did not offer an opinion as to its etiology.  Results of an upper gastrointestinal series performed at that time were normal (9/18/08 VBMS VA examination, p.1).

In her November 2009 notice of disagreement, the Veteran stated that she had GERD rather than a hiatal hernia (11/30/09 VBMS Notice of Disagreement, p. 1).

In December 2011, a VA quality assurance reviewer opined that the Veteran's claimed condition was less likely than not incurred in active service.  The reviewer reasoned that the Veteran was diagnosed with a hiatal hernia/GERD in 2002, that was nearly 18 years after her discharge from active service.  There were no records of treatment for her condition for those 18 years, other than her reported history.  Thus, it was not likely related to active service.  It was noted that GERD had no relationship to the medication the Veteran took for migraine headaches.

It does not appear that the reviewer considered the Veteran's reports of a continuity of gastrointestinal symptoms.  See e.g., Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).

In an April 2016 initial treatment note, K.C., M.D., a gastroenterologist, reported that GERD was diagnosed several years ago (4/21/16 VBMS Medical Treatment Record-Non Government Facility, p.1).  Dr. K.C. reviewed the Veteran's service treatment records (those she provided) that "clearly shows that her GERD symptoms began during active service."  In Dr. K.C.'s opinion, the Veteran's medical condition was incurred during active duty.  This record also indicates that the Veteran noted the onset of regurgitation and heartburn 10-15 years earlier.  

Dr. K.C.'s statement is consistent with the Veteran's symptoms in her service treatment records. However, given the notation that regurgitation and heartburn began in approximately 2000 or 2005, it is unclear if Dr. K.C. considered the 15 year gap between the Veteran's discharge from active service and the reported onset of her symptoms.

In light of the Veteran's lay statements attesting to GERD symptoms since discharge from service, and the current diagnosis of GERD, she should be afforded a new VA examination to assess the nature and etiology of her gastrointestinal disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

Regarding the remaining issues, the September 2013 rating decision denied service connection for right knee and ankle and left and right Achilles tendon disabilities and declined to reopen the previously denied claim for service connection for lumbosacral syndrome.  In a November 2013 statement, the Veteran stated that she wished to "continue" her claim and to appeal any findings that denied her claim (11/25/13 VBMS, Correspondence, p.1).  The Board construes the Veteran's statement as a timely notice of disagreement (NOD) as to the claims for service connection for right knee and ankle and left and right Achilles tendon disabilities and whether new and material evidence was received to reopen a previously denied claim for service connection for a lumbosacral disability. 

The September 2014 rating decision granted a 50 percent rating for migraine headaches from January 9, 2014.  The Veteran submitted a NOD as to the effective date of the 50 percent rating in October 2014 (101/14 VBMS Notice of Disagreement, p.  2).  

The November 2014 rating decision denied service connection for sleep apnea and TMJ.  The Veteran submitted a NOD as to the RO's decision in January 2015.  The Board is required to remand these issues so that a statement of the case can be provided.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case regarding the matters of entitlement to service connection for right knee, right ankle and left and right Achilles tendon disabilities, sleep apnea, and TMJ, whether new and material evidence was received to reopen a claim of service connection for a lumbosacral spine disability, and entitlement to an effective date earlier than January 9, 2014 for the grant of a 50 percent rating for migraine headaches.  Do not certify or return these issues to the Board, unless the Veteran submits a timely substantive appeal.

2. After completing the development requested above, schedule the Veteran for a VA gastrointestinal examination (performed by a gastroenterologist, if available) to determine whether any current gastrointestinal disability, including GERD or hiatal hernia, is related in whole or part to a disease or injury in service.  The claims folder, including this remand, should be considered in the completed examination report or addendum. 

a. The examiner should identify all current gastrointestinal diagnoses, including GERD, ulcerative esophagitis, hiatal hernia, or another gastrointestinal disability (any such disability shown on examination and in clinical records dated since 2008).

b. For each current gastrointestinal disability (present at any time since 2008), the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that it is in whole or part incurred in or aggravated by active service or is otherwise related to active service.

c. If the gastrointestinal disability(ies) did not have its onset in service, the examiner should state whether it is clear and unmistakable that the condition existed prior to the Veteran's active service. 

d. If a preexisting disorder is found, is it a congenital defect?  If not, the examiner should provide an opinion addressing whether clear and unmistakable (i.e., obvious or manifest) evidence supports finding both that the preexisting disorder did not increase in severity during service other than due to its natural progression.  The examiner should be advised that temporary or intermittent flare-ups of a pre-service condition, without evidence of worsening of the underlying condition, are not sufficient to be considered aggravation.

e. In formulating the requested opinions, the examiner should specifically acknowledge and discuss the documented diagnoses of GERD, hiatal hernia, and ulcerative esophagitis.  

f. The examiner should provide reasons for his or her conclusions.  The examiner should discuss the Veteran's post service reports of symptoms.  The examiner is particularly requested to address the 10-15 year gap between the Veteran's discharge from active service in 1984, and the onset of her regurgitation and heartburn symtoms, as noted by Dr. K.C. on April 8, 2016.

g. The Veteran is competent to report symptoms and observable history.  

h. The absence of evidence of treatment for gastrointestinal symptoms in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

3. If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case. Return the appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The most thorough discussion of whether there were objective findings supporting the diagnosis of labyrinthitis are those of the physician who conducted the June 2010 VA ear disease examination.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



 
______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


